Detailed Action
	This action is responsive to an original non-provisional application filed on 12/3/2019 with acknowledgement that this application does not claim priority to another application.
	Claims 1-23 are currently pending.  Claims 12-19 have been withdrawn from further consideration.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on August 18, 2021 is acknowledged.  Two pages of amended specification and four pages of amended claims were received on August 18, 2021.  
The amended specification is reviewed and acceptable to correct objections to the original specification.  The specification is amended such that the drawings are no longer objected to as failing to comply with 37 CFR 1.84(p)(5).  
Claims 3 and 5 have been amended.  Claims 20-23 are newly presented.  The amended claims are reviewed and Claim 5 is no longer rejected under 35 U.S.C. 112(b).  
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11 in the reply filed on 6/11/2021 is acknowledged.  The traversal is on the grounds that the Examiner’s alternate use for the claimed apparatus is unreasonable and that there is no serious burden on the examiner to search both Group I and Group II claims. 
The argument that the Examiner’s alternate use for the claimed apparatus is unreasonable is not found persuasive because the claimed apparatus can be used for spraying paint on some objects at various speeds, independent of atomization of the paint atomization, the quality of the paint finish, and 
The argument that there is no serious burden on the examiner to search both Group I and Group II is not found persuasive because while all claims are classified in the same primary class (B05), Group I and Group II are classified in different subclasses, as Claims 1-11 are drawn to a spraying device classified in CPC B05B3/0472 and Claims 12-19 are drawn to a method classified in B05D1/02, thus the inventions require a different field of search and a proper search of the Group I claims may not be coextensive with a search of the Group II claims since they are classified in different CPC.  
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 was filed after the application filing date of 12/3/2019.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-4, 6-7, 9-11, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,314,702 to Higgins (“Higgins”). 
	As to Claim 1, Higgins discloses a device (Figs. 1-4 “Sprinkler”) for a cleaning machine (Statements of intended use in the preamble carry no patentable weight, however the sprinkler is capable of being used for spraying in a circular pattern as part of a cleaning machine), comprising: 
	an arm (See Annotated Fig. 1) rotatable about an axis (See Annotated Fig. 1, Col. 1 Lines 37-41), the arm including a first arm portion (See Annotated Fig. 1) and a second arm portion (See Annotated Fig. 1) diametrically opposite the first arm portion; 
	a first nozzle (See Annotated Fig. 2) disposed on the first arm portion; 
	a first deflector (See Annotated Fig. 2, the first deflector including #10, #18, and #19) pivotably connected at the first arm portion and arranged to receive a stream of fluid (See Annotated Fig. 2) emitted from the first nozzle (See Fig. 2, Col. 1 Lines 52-55 and Col. 2 Lines 3-17); and 
	wherein fluid emitted from the first nozzle strikes the first deflector and causes a force that tends to pivot the first deflector toward the first arm portion to rotate the arm (Col. 1 Lines 6-16, See Annotated Figs. 2 and 3, fluid emitted from the first nozzle strikes #10 of the first deflector which causes #19 of the first deflector to pivot toward the first arm portion) and rotation of the arm about the axis causes a force that tends to pivot the first deflector away from the first arm portion (Col. 2. Lines 3-53, it is understood that centrifugal force resulting from rotation of the arm about the axis will pivot #19 away from the first arm portion, in addition to force of the spring #15 pivoting #19 away from the first arm portion, and the force of the spring #15 is at least partially generated by rotation of the arm).
	As to Claim 2, Higgins as applied to Claim 1 above further discloses comprising a base, (Fig. 1 #6 “base”) wherein the arm is rotatably connected to the base about the axis (Col. 1 Lines 36-41 and Col. 2 Lines 3-5).
	As to Claim 3, Higgins as applied to Claim 1 above further discloses wherein a pivot point for the first deflector is located radially inward relative to an opening of the first nozzle that emits fluid (See Annotated Figs. 2 and 3, the pivot point of the first deflector is located radially inward relative to an opening of the first nozzle that emits fluid).
	As to Claim 4, Higgins as applied to Claim 1 above further discloses wherein the first deflector includes a proximal surface having a curved portion (See Annotated Fig. 3, the curved portion being on #10), and the proximal surface is disposed adjacent to the first nozzle (See Annotated Fig. 3).
	As to Claim 6, Higgins as applied to Claim 1 above further discloses wherein a pushing force of fluid emitted from the first nozzle increases as the first deflector is pivoted toward the first arm portion (Col. 2 Lines 18-36, it is understood that when more water pressure is turned on the pushing force increases as #19 of the first deflector is pivoted toward the first arm portion).
	As to Claim 7, Higgins as applied to Claim 1 above further discloses wherein a pushing force of fluid emitted from the first nozzle decreases as the first deflector is pivoted away from the first arm portion (Col. 2 Lines 18-36, it is understood that when relatively little water pressure is turned on the pushing force decreases as #19 of the first deflector is pivoted away from the first arm portion).
	As to Claim 9, Higgins as applied to Claim 1 above further discloses wherein fluid emitted by the first nozzle creates a force that rotates the arm about the axis, the force varying based on a distance of the first deflector relative to the first arm portion (Col. 2 Lines 18-36, it is understood that the force rotating the arm about the axis varies based on a distance of #19 of the first deflector relative to the first arm portion).
	As to Claim 10, Higgins as applied to Claim 1 above further discloses wherein the first nozzle is arranged at an outer end of the first arm portion (See Annotated Fig. 2).
	As to Claim 11, Higgins as applied to Claim 1 above further discloses comprising: 
	a second nozzle (See Annotated Fig. 2, the second nozzle being configured relative to the second arm portion the same as how the first nozzle is configured relative to the first arm portion) disposed on the second arm portion; and
	a second deflector (See Annotated Fig. 1) pivotably connected at the second arm portion and arranged to receive a stream of fluid emitted from the second nozzle (Col. 1 Lines 36-51).
	As to Claim 20, Higgins as applied to Claim 1 above further discloses wherein the arm has a longitudinal axis (See Annotated Fig. 1) that intersects the axis of rotation (See Annotated Fig. 1), and the first nozzle emits fluid in a direction that is non-parallel to the longitudinal axis of the arm (See Annotated Fig. 1 and Annotated Fig. 2-Alt-A).
	As to Claim 22, Higgins as applied to Claim 1 above further discloses wherein the first deflector comprises a leading end (See Annotated Fig. 2-Alt-A) distal from the arm, a trailing end (See Annotated Fig. 2-Alt-A) proximal to the arm, and a curved surface (See Annotated Fig. 2-Alt-A) disposed between the leading end and the trailing end, wherein a height of the curved surface at the leading end is less than a height of the curved surface at the trailing end (See Annotated Fig. 2-Alt-A, the curved surface at the leading end is not as high as the curved surface at the trailing end).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins.
As to Claim 5, Higgins as applied to Claim 4 above does not specifically disclose wherein the curved portion produces a fan spray pattern having a fan angle between 10 degrees and 90 degrees.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Higgins as applied to Claim 4 above to have the fluid emitted from the first nozzle strike the curved portion such that a fan spray pattern is produced having a fan angle that is between 10 degrees and 90 degrees, for the purpose of spraying a specific area with a certain amount of fluid based on its size, shape, and location.  It would have only required routine optimization to determine an optimal range of fan angles for the fan spray pattern from a finite number of identified, predictable solutions for having optimal spray coverage, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.A.   
As to Claim 8, Higgins as applied to Claim 1 above does not specifically disclose wherein the first deflector includes a distal surface having a chamfer. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first deflector of Higgins to include a distal surface having a chamfer for the purpose of removing material from the deflector that may be in the path of emitted fluid, thus resulting in a specific spray shape suitable for spraying a specific area with a certain amount of fluid based on its size, shape, and location.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first deflector of Higgins to include a distal surface having a chamfer, as doing so would utilize a well-known manufacturing technique to make the first deflector less prone to cutting a person and less likely to being damaged over time, and it has been held that a fact can be asserted to be common knowledge without specific reliance on documentary evidence where the fact noticed is readily verifiable, such as where there was nothing of record to contradict it per In re Soli, 317 F.2d 941, 945-46, 137 USPQ 797, 800 (CCPA 1963).  See MPEP 2144.03.B.
As to Claim 23, Higgins as applied to Claim 1 above further discloses wherein the first deflector comprises: 
a leading end distal from the arm (See Annotated Fig. 2-Alt-B); and
a trailing end proximal to the arm (See Annotated Fig. 2-Alt-B), the trailing end including a curved portion (See Annotated Fig. 2-Alt-B).
Regarding Claim 23, Higgins as applied to Claim 1 above does not disclose the leading end including a chamfered portion; and 
where in a region of the leading end where the chamfered portion is thickest, a height of the curved portion is a maximum.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading end of Higgins to include a chamfered portion around the entire leading end, as doing so would utilize a well-known manufacturing technique to make the leading end less prone to cutting a person and less likely to being damaged over time, and it has been held that a fact can be asserted to be common knowledge without specific reliance on documentary evidence where the fact noticed is readily verifiable, such as where there was nothing of record to contradict it per In re Soli, 317 F.2d 941, 945-46, 137 USPQ 797, 800 (CCPA 1963).  See MPEP 2144.03.B.
Modifying the leading end of Higgins to include a chamfered portion around the entire leading end would result in the chamfered portion having a consistent thickness (Based on Col. 1 Lines 52-53 and Figs. 2 and 3 it is understood that the leading end is part of a “plate” that has a consistent thickness), resulting in the leading end being configured such that in a region of the leading end where the chamfered portion is thickest, a height of the curved portion is a maximum (See Annotated Fig. 2-Alt-B). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of US PGPUB 2010/0163644A1 to Dieziger (“Dieziger”).
As to Claim 21, Higgins discloses wherein the arm has a longitudinal axis (See Annotated Fig. 1) that intersects the axis of rotation (See Annotated Fig. 1). 
Regarding Claim 21, Higgins does not disclose wherein the first nozzle emits fluid in a direction that is perpendicular to the longitudinal axis of the arm. 
However, Dieziger discloses a device for a cleaning machine (Fig. 1 #1 “self-governing spray apparatus”) comprising:
an arm (Fig. 1 #10 “spinning apparatus”) rotatable about an axis (Fig. 1 #11 “axis of rotation”), the arm including a first arm portion (See Annotated Fig. 1 #13 “moment arm”) and a second arm portion (See Annotated Fig. 1 #13 “moment arm”) diametrically opposite the first arm portion;
a first nozzle (See Annotated Fig. 1 #12 “nozzle”) disposed on the first arm portion;
a first deflector (Fig. 1 #20 “means for changeably deflecting”) pivotably connected at the first arm portion (See Fig. 1) and arranged to receive a stream of fluid (Fig. 1 #14 “spray pattern”) emitted from the first nozzle (See Figs. 1-3);
wherein fluid emitted from the first nozzle strikes the first deflector and causes a force that tends to pivot the first deflector toward the first arm portion (See Fig. 2) to rotate the arm (Paragraph 0020), and rotation of the arm about the axis causes a force that tends to pivot the first deflector away from the first arm portion (Paragraph 0021); and
wherein the arm has a longitudinal axis that intersects the axis of rotation (See Annotated Fig. 1), and the first nozzle emits fluid in a direction that is perpendicular to the longitudinal axis of the arm (See Fig. 2, Paragraph 0020). 
Dieziger discloses that having the first nozzle emit fluid in a direction that is perpendicular to the longitudinal axis allows the greatest amount of tangential thrust to be generated on the device (Paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique taught by Dieziger of having the first nozzle emit fluid in a direction that is perpendicular to the longitudinal axis of the arm, as doing so would yield the predictable result of having the greatest amount of tangential thrust generated on the device, which would allow for faster rotation of the spraying device when spraying targeted areas more frequently is desired by a user.

    PNG
    media_image2.png
    541
    974
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    1054
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    422
    688
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    688
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    448
    886
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    564
    717
    media_image7.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 8/18/2021 have been fully considered.
	Applicant has amended the specification, which was the subject of objection.  The specification is no longer objected to. 
	Applicant has amended the original claims, which were the subject of objection.  The claims are no longer objected to.
	Applicant has amended the specification to include reference character 62.  Applicant submits that M, P and V shown in circles in the figures are not reference characters but instead well-known labels for a motor (M), pressure valve (P) and valve (V).  Applicant submits that since these are not reference characters, and in view of their well-known meaning, withdrawal of the objection to the drawings due to these labels is respectfully requested.  Examiner submits that Applicant’s argument is found persuasive and the drawings are no longer objected to as failing to comply with 37 CFR 1.84(p)(5).
	Applicant has amended Claim 5, which was rejected under 35 U.S.C. 112(b) as being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  Claim 5 is no longer rejected under 35 U.S.C. 112(b).
	Applicant’s argument that Higgins does not anticipate claim 1 is not found persuasive.  Applicant states that the device of Higgins fails to teach fluid emitted from the first nozzle strikes the first deflector and causes a force that tends to pivot the first deflector toward the first arm portion to rotate the arm, and rotation of the arm about the axis causes a force that tends to pivot the first deflector away from the first arm portion.  However Per Col. 1 Lines 6-16 and as illustrated in Annotated Figs. 2 and 3 of Higgins, fluid emitted from the first nozzle strikes the first deflector which causes a portion of the first deflector to pivot toward the first arm portion.  While rotation of the arm causes the deflector to pivot in the same direction that the fluid stream causes the deflector to pivot in, rotation of the arm also generates at least a portion of a force that a spring applies in a direction opposite of the direction that the fluid stream causes the deflector to pivot in, away from the first arm portion, which is a force that tends to pivot the first deflector away from the first arm portion.  Thus, while a spring force is present regardless of rotation, rotation of the arm still generates at least some amount of spring force that tends to pivot the first deflector away from the first arm portion. 
	Applicant’s argument that Higgins does not anticipate claim 6 is not found persuasive.  Applicant states that Higgins does not teach a pushing force of fluid emitted from the first nozzle increases as the first deflector is pivoted toward the first arm portion, and instead that as the deflector pivots toward the nozzle the pushing force decreases.  However, per Col. 2 Lines 18-36 of Higgins it is understood that when more water pressure is turned on the pushing force increases as part of the first deflector is pivoted toward the first arm portion.  Thus, when a user increases an amount of water pressure being applied from the nozzle, the pushing force of fluid emitted from the first nozzle will be increasing as the first deflector is pivoted toward the first arm portion.
	Applicant’s argument that Higgins does not anticipate claim 7 is not found persuasive.  Applicant states that Higgins does not teach a pushing force of fluid emitted from the first nozzle decreases as the first deflector is pivoted away from the first arm portion and that the pushing force increases as the first deflector is pivoted away from the first arm portion.  However, per Col. 2 Lines 18-36 of Higgins it is understood that when relatively little water pressure is turned on the pushing force decreases as part of the first deflector is pivoted away from the first arm portion.  Thus, when a user decreases an amount of water pressure being applied from the nozzle, the pushing force of fluid emitted from the first nozzle will be decreasing as the first deflector is pivoted away from the first arm portion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/STEVEN J GANEY/Primary Examiner, Art Unit 3752